UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ERNEST DIXON,                                :
                                             :
               Plaintiff,                    :     Civil Action No.:    10-0672 (RMU)
                                             :
               v.                            :
                                             :
JAMES PETERS,                                :
                                             :
               Defendant.                    :
                                             :

ERNEST DIXON,                                :
                                             :
               Plaintiff,                    :     Civil Action No.:    10-0676 (RMU)
                                             :
               v.                            :
                                             :
JAMES ROBERTSON,                             :
U.S. District Court Judge,                   :
                                             :
               Defendant.                    :
                                             :

ERNEST DIXON,                                :
                                             :
               Plaintiff,                    :     Civil Action No.:    10-0682 (RMU)
                                             :
               v.                            :
                                             :
1600 PENNSYLVANIA AVENUE,                    :
                                             :
               Defendant.                    :
                                             :

                                 MEMORANDUM OPINION

                                    DISMISSING THE CASES

       The pro se plaintiff has filed three separate one-paragraph complaints in this court. In

each, he identifies himself as a retired admiral residing at 1600 Pennsylvania Avenue,

Washington, D.C. In the first-filed complaint, the plaintiff seeks $999,000,000,000,000,000 in
damages from James Peters of the James Peters Medical Center in the Bronx, New York, “for

having his name on my Ernest L. Dixon Medical Center.” Compl., Dixon v. Peters, No. 10-672

(D.D.C. Apr. 30, 2010). The plaintiff also seeks $999,000,000,000,000,000 in punitive damages

from the defendant. Id.

       In the second complaint, the plaintiff brings suit against retired District Court Judge

James Robertson, again for the sum of $999,000,000,000,000,000, “for not trying my law suits

when I had only $2.39 in the Bank of America.” Compl., Dixon v. Robertson, No. 10-676

(D.D.C. Apr. 30, 2010). The plaintiff also seeks from Judge Robertson an additional

$999,000,000,000,000,000 in punitive damages. Id.

       In the third complaint, the plaintiff brings suit “for reposesion [sic] of my home address –

1600[] Pennsylvania Avenue in Washington D.C.” Compl., Dixon v. 1600 Pennsylvania Avenue,

No. 10-682 (D.D.C. May 3, 2010). The plaintiff states that he “want[s] the keys to the said

[location] and everyone to vacate [his] premises [im]mediately.” Id.

       Rule 8 of the Federal Rules of Civil Procedure provides that a complaint must contain a

short and plain statement of the grounds upon which the court’s jurisdiction depends, as well as a

short and plain statement of the claim showing that the pleader is entitled to relief. FED. R. CIV.

P. 8(a). The plaintiff is plainly aware of this rule, as judges of this court have dismissed

numerous complaints filed by the plaintiff based on his failure to comply with Rule 8. See, e.g.,

Dixon v. Television Station Channel Fox, 2008 WL 4831708, at *1 (D.D.C. Nov. 6, 2008);

Dixon v. Liebherr Co., 2008 WL 4776677, at *1 (D.D.C. Oct. 28, 2008); Dixon v. Wyatt Hotel,

2008 WL 4724497, at *1 (D.D.C. Oct. 27, 2008).

       None of the three complaints at issue here contains a short and plain statement showing

that the plaintiff is entitled to relief. See generally Compl., Dixon v. Peters, No. 10-672 (D.D.C.




                                                  2
Apr. 30, 2010); Compl., Dixon v. Robertson, No. 10-676 (D.D.C. Apr. 30, 2010); Dixon v. 1600

Pennsylvania Avenue, No. 10-682 (D.D.C. May 3, 2010). Furthermore, the third complaint

presents the type of “fantastic and delusional scenario” warranting immediate dismissal. Nietzke

v. Williams, 490 U.S. 319, 327 (1989); 28 U.S.C. § 1915(e)(2)(B).

       Accordingly, the court dismisses the first two complaints without prejudice for failure to

comply with Rule 8 and dismisses the third complaint with prejudice as frivolous. Separate

orders consistent with this Memorandum Opinion are issued this 14th day of December, 2010.



                                                              RICARDO M. URBINA
                                                             United States District Judge




                                                3